t c memo united_states tax_court thomas joseph ritter petitioner v commissioner of internal revenue respondent docket no filed date thomas joseph ritter pro_se richard l wooldridge for respondent memorandum opinion chiechi judge respondent determined a deficiency in and an accuracy- related penalty under sec_6662 a on petitioner’s federal_income_tax tax for his taxable_year of dollar_figure and dollar_figure respectively 1all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issue remaining for decision for petitioner’s taxable_year is whether the dollar_figure that he received in that year from a certain qualified settle- ment fund is includible in gross_income we hold that it is background the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found petitioner thomas joseph ritter resided in illinois at the time he filed the petition on date jp morgan chase bank chase bank filed a complaint to foreclose mortgage with the chancery court of bureau county illinois chancery court in which it sought to foreclose with respect to the mortgage loan on petitioner’s then principal_residence on date that court entered a judgment of foreclosure against petitioner and in favor of chase bank on date petitioner filed a petition with the u s bankruptcy court for the central district of illinois bankruptcy court under chapter of title of the u s code chapter on date chase bank filed a motion 2respondent concedes that petitioner is not liable for the accuracy-related_penalty under sec_6662 that respondent determined in the notice_of_deficiency notice issued to him for his taxable_year notice for relief from stay in that bankruptcy proceeding which the bankruptcy court granted on date on date the bankruptcy court granted petitioner a discharge under chapter on date the chancery court issued an order in which it approved the report of sale and distribution and confirmed the foreclosure sale of petitioner’s then principal_residence on date chase bank and the office of the comptroller of the currency occ entered into a settlement agreement known as the independent foreclosure review ifr pursuant to that agreement chase bank agreed to take certain actions in order to remedy certain deficiencies and unsafe or unsound practices in chase bank’s residential mortgage servicing and in the bank’s initiation and handling of foreclosure proceedings that the occ had identified 3separate from and independent of the ifr the united_states and states and the district of columbia entered into consent agreements with various mortgage loan servicers including chase bank known as the national mortgage settlement nms to settle allegations by those governments that those mortgage loan servicers had violated various federal and state laws nms settlement agreements pursuant to the nms settlement agreements the mortgage loan servicers were required to pay specified amounts to certain borrowers pursuant to one component of those agreements each borrower covered was to receive a payment of dollar_figure from a so-called borrower payment fund as expressly set forth in the nms settlement agreements the purposes of the payments pursuant continued petitioner was one of the borrowers harmed by those practices on date chase bank and the occ entered into an agreement to amend the ifr date amendment by superseding article vii titled foreclosure review of the ifr in the interest of providing the greatest benefit to borrowers potentially affected by the practices at the bank addressed in the ifr in a more timely manner than would have occurred pursuant to the date amendment to which chase bank and the occ agreed chase bank agreed to establish a qualified_settlement_fund qsf within the meaning of sec_1_468b-1 income_tax regs with certain other lenders that had also entered into certain other agreements with the occ from which payments were to be made to those borrowers who had been harmed by chase bank’s as well as certain other lenders’ banking practices and who had pending or completed foreclosures with respect to their primary residences during the period date through date petitioner was one of the borrowers who received a payment from the qsf which is the payment at issue here continued to the nms are remedial and relate to the reduction in the proceeds deemed realized by borrowers for tax purposes from the foreclosure sale of residential properties owned by the borrowers allegedly resulting from the allegedly unlawful conduct of the mortgage loan servicers pursuant to the ifr and the date amendment a borrower was not required to show financial harm or request a review through the ifr in order to receive a payment the date amendment expressly provided that the payments from the qsf did not in any manner reflect specific financial injury or harm that may have been suffered by borrowers receiving payments more- over the categories for the so-called standard payment amounts set forth in a document titled independent foreclosure review payment agreement details did not include any amounts for lost equity a plan to distribute funds from the qsf distribution plan was prepared which established different categories of borrowers that were based upon different loan file characteristics and whether the borrower had requested a review through the ifr the occ and the board_of governors of the federal reserve system federal reserve board determined in their sole discretion a specific payment amount a so-called standard payout amount for each category of borrowers pursuant to the distribution plan petitioner was categorized as a borrower who did not request review through the ifr and whose mortgage loan servicer ie chase bank initiated or completed foreclosure with respect to the mortgage loan on petitioner’s then principal_residence while he was protected by federal bankruptcy law for convenience we shall refer to the category of borrowers into which petitioner was placed who did not request review through the ifr and whose mortgage loan servicer ie chase bank initiated or completed foreclosure while the borrower was protected by federal bankruptcy law as petitioner’s category of borrowers petitioner’s category of borrowers was not eligible for a payment representing lost equity like all borrowers so categorized the occ and the federal reserve board had determined that the standard payout amount payable to petitioner’s category of borrowers was dollar_figure on date pursuant to the ifr and the date amendment the qsf issued to petitioner a check for dollar_figure which he cashed we shall sometimes refer to the dollar_figure that the qsf paid to petitioner as the dollar_figure payment the qsf issued to petitioner and sent to respondent a copy of form misc miscellaneous income petitioner’s form_1099 for his taxable_year that form which was accompanied by a letter to petitioner showed that petitioner has other income of dollar_figure for that year and that no tax was withheld from that income the letter that accompanied petitioner’s form_1099 gave the follow- ing explanation why the qsf had issued that form in the tax_year you received a payment as_a_result_of_an_agreement between federal banking regulators and your mortgage servicer in connection with an enforcement action related to deficient mortgage servicing and foreclosure processes your payment in- cluded a letter explaining the breakdown of your payment and other important information and disclosures please visit www independentforeclosurereview com for tax information below is your irs form 1099-misc which you will need when you file your tax_return for the period date through date if you have questions about the taxability of your payment you should contact a tax advisor petitioner timely filed form_1040 u s individual_income_tax_return for his taxable_year in that return petitioner did not include in gross_income the dollar_figure that he received from the qsf pursuant to the ifr and the date amendment in the notice that respondent issued to petitioner respondent deter- mined inter alia that the dollar_figure payment is includible in gross_income discussion petitioner bears the burden of proving that the determination in the notice that remains at issue ie the dollar_figure payment is includible in gross_income for petitioner’s taxable_year is erroneous see rule a 290_us_111 4we allowed the parties to file briefs petitioner chose not to do so sec_61 defines the term gross_income in general to mean all income from whatever source derived it is axiomatic that a taxpayer’s acces- sions to wealth are presumed to be includible in gross_income see eg commis- sioner v glenshaw glass co 348_us_426 accessions to wealth may be excluded from gross_income only if the taxpayer establishes that the code specifically provides such an exclusion see id in determining the tax treatment of a payment to settle a claim we must ask i n lieu of what were the damages awarded 144_f2d_110 1st cir aff’g 1_tc_952 sec_468b and the regulations thereunder provide special rules for the taxation of a designated_settlement_fund like the qsf pursuant to sec_1_468b-4 income_tax regs whether a distribution from a designated_settlement_fund like the qsf is includible in a payee’s gross_income is generally determined by reference to the claim in respect of which the distribution is made and as if the distribution were made directly to the payee by the transferor to the designated_settlement_fund the dollar_figure payment that petitioner received from the qsf was a payment to remedy certain deficiencies and unsafe or unsound practices in chase bank’s residential mortgage servicing and in the bank’s initiation and handling of foreclosure proceedings that the occ had identified pursuant to the ifr and the date amendment a borrower was not required to show financial harm or request a review through the ifr in order to receive a monetary payment the date amendment expressly provided that the pay- ments from the qsf did not in any manner reflect specific financial injury or harm that may have been suffered by borrowers receiving payments moreover the categories for the so-called standard payment amounts set forth in a document titled independent foreclosure review payment agreement details did not include any amounts for lost equity the distribution plan for distributions from the qsf established different categories of borrowers that were based upon different loan file characteristics and whether the borrower requested a review through the ifr the occ and the federal reserve board determined in their sole discretion a specific payment amount a so-called standard payout amount for each category of borrowers pursuant to the distribution plan petitioner was categorized as a borrower who did not request review through the ifr and whose mortgage loan servicer ie chase bank initiated or completed foreclosure with respect to the mortgage loan on petitioner’s then principal_residence while he was protected by federal bankruptcy law petitioner’s category of borrowers was not eligible for a payment represent- ing lost equity like all borrowers so categorized the occ and the federal reserve board had determined that the standard payout amount payable to petitioner’s category of borrowers was dollar_figure the fully stipulated record is devoid of evidence establishing that the dollar_figure payment was or was intended to be a deemed increase or decrease in the amount_realized by petitioner from the foreclosure with respect to the mortgage loan on his then principal_residence nor does that record contain any evidence establishing that petitioner is entitled under a specific code section to exclude that payment from gross_income 5although petitioner does not rely on revrul_2014_2 2014_2_irb_255 we address it briefly that ruling considered the tax treatment of payments made pursuant to the nms which was totally separate from and independent of the ifr see supra note in revrul_2014_2 supra the internal_revenue_service irs answered the question i n lieu of what were the damages payments pursuant to the nms awarded 144_f2d_110 1st cir aff’g 1_tc_952 as follows here as reflected in the nms settlement documents the nms payment from the fund is an additional_amount realized on the foreclosure of the borrower’s principal_residence that amount_realized is used to determine any gain_or_loss realized under section including gain that may be excluded under section the payments pursuant to the nms that the irs analyzed in revrul_2014_2 supra are materially distinguishable from the payments pursuant to the ifr and the date amendment such as the dollar_figure payment that petitioner received consequently revrul_2014_2 supra does not control the tax treatment of that payment on the record before us we find that petitioner is required to include in gross_income for his taxable_year the dollar_figure payment that he received we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concession of respondent decision as to the deficiency will be entered for respondent and as to the accu- racy-related penalty under sec_6662 will be entered for petitioner
